 



DATED July 7, 2016

 

ENHANCE SKIN PRODUCTS INC.

 

-And-

 

BIOSURFACE LIMITED

 

OPTION AGREEMENT

 

Eversheds

One Earlsfort Centre

Earlsfort Terrace

Dublin 2

 

 

 

 

THIS AGREEMENT is made on July 7, 2016

 

BETWEEN:

 

1. ENHANCE SKIN PRODUCTS INC., a corporation incorporated in the state of
Nevada, with Company Registration Number NV20061008677, having its registered
address at 50 West Liberty Street, Suite 800, Reno, NV 89501, United States of
America (the “Seller”); and     2. BIOSURFACE LIMITED, a limited liability
company incorporated in the United Kingdom, with Company Registration Number
10205396, having its registered address Sand Hutton Applied Innovation Campus,
Sand Hutton, York, North Yorkshire, YO41 1LZ, England (the “Purchaser”).

 

RECITALS:

 

A. The Seller is the legal and beneficial owner of the Assets and has agreed to
enter into this Agreement in order to grant the Purchaser an option to purchase
the Assets under a plan of reorganisation on the terms of this Agreement.     B.
The Seller is a corporation incorporated in the state of Nevada in the United
States of America and is the sole legal owner of the Assets, free from all
encumbrances, charges, liens or other third party interests other than those set
out in Schedule 2.     C. The Seller acknowledges that the Purchaser is entering
into this Agreement and the Loan Note subject to the Seller procuring that the
related parties holding those encumbrances, charges, liens or other interests
set out in Schedule 2 shall enter into a subordination agreement with the
Purchaser, pursuant to which the security to be provided to the Purchaser shall
take priority over such encumbrances, charges, liens or other interests.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

1 Interpretation

 

1.1 In this Agreement, unless the context requires otherwise, the following
definitions shall have the following meanings:

 

  “Asset Purchase Agreement” means the agreement to be entered into between (1)
the Purchaser and (2) the Seller, , pursuant to which a US subsidiary or US
group company of the Noteholder shall purchase certain assets of the Company, on
terms broadly in line with those set out in the non-binding term sheet agreed
between the parties in and around the date hereof, including but not limited to
the Assets, for the Consideration;

 

 

 

 



 

  “Assets” means the assets listed in Schedule 1 which are legally and
beneficially owned by the Seller free from all Encumbrances or other third party
rights other than those set out in Schedule 2;         “Business Day” means a
day other than a Saturday, Sunday or public holiday in England when banks in
London are open for business;         “Completion” means the date on which the
Asset Purchase Agreement is completed;         “Consideration” means a sum equal
to £3,030,000, which sum shall be comprised of the issue of shares in the
Purchaser to the Seller up to a value of £2,760,000, less all sums due and owing
under the Loan Note, and the assumption of certain existing liabilities of the
Seller by the Purchaser to the value of £270,000, in addition the Purchaser will
also assume certain agreed future liabilities and obligations of the Seller as
are agreed by the parties in the Asset Purchase Agreement;        
“Encumbrances”

means any type of encumbrance or security interest of any nature and shall
include, without limitation, the following:

 

    (i) any mortgage, charge (whether fixed or floating), lease, assignment,
hypothecation, pledge, lien, option, right of pre-emption, right of retention,
or right to acquire or right to restrict or any other form of security interest
or right or interest or encumbrance of whatsoever nature or any obligation
(including any conditional obligation) to create any of them;             (ii)
any option or right of pre-emption or first refusal or right to acquire or other
type of preferential right (including reservation of title);             (iii)
any guarantee, indemnity or security in respect of the obligations of any other
person;             (iv) any rights pursuant to a hire purchase, lease or
instalment purchase agreement; and             (v) any adverse claim or right or
third party right;

 

 

 

 

  “Exercise Notice” means the written notice given in accordance with Clause
4.1;         “Lapse” means the date on which the Option lapses in accordance
with Clause 3.2;         “Loan Note” means the Loan Note, to be entered into in
and around the date hereof, between the Purchaser and the Seller, pursuant to
which the Purchaser is to subscribe for, and the Seller is to issue, a loan note
to the value of $100,000;         “Option Period” means the period beginning on
the date of this Agreement and ending on the date on which the Option Lapses;  
      “Option” means the option granted to the Purchaser by the Seller by Clause
2;         “Purchaser’s Charge” means a fixed and floating charge, or equivalent
security interest, over the Assets in favour of the Purchaser, to be entered
into to secure the repayment of the Loan Note;         “Signature” means the
date on which an Asset Purchase Agreement is signed under which the Assets are
purchased by the Purchaser from the Seller; and         “Related Party Charges”
means those encumbrances, charges, liens or other third party interests set out
in Schedule 2.

 

1.2 In this Agreement, unless the context requires otherwise:

 

  1.2.1 clause, schedule and paragraph headings shall not affect the
interpretation of this Agreement;         1.2.2 the schedules form part of this
Agreement and shall have effect as if set out in full in the body of this
Agreement. Any reference to this Agreement includes the Schedules;

 

 

 

 

  1.2.3 any reference to a “person” includes a natural person, corporate or
unincorporated body (whether or not having separate legal personality);        
1.2.4 any reference to a “party” shall include that party’s personal
representatives, successors and permitted assigns;         1.2.5 unless the
context otherwise requires, words in the singular shall include the plural and
in the plural shall include the singular and a reference to one gender shall
include a reference to the other genders;         1.2.6 a reference to “writing”
or “written” includes fax but not e-mail (unless otherwise expressly provided in
this Agreement);and         1.2.7 any obligation on a party not to do something
includes an obligation not to allow that thing to be done.       2 Grant of the
Option

 

2.1 In consideration of the payment of USD$1.00 (receipt of which is hereby
acknowledged by the Seller) and in consideration for the Purchaser entering into
the Loan Note, the Seller hereby grants to the Purchaser an option to require
the Seller to sell the Assets to a US subsidiary or a US group company of the
Purchaser, for the Consideration, under a plan of reorganisation broadly in line
with those set out in the non-binding term sheet agreed between the parties in
and around the date hereof.     2.2 At Completion, the Assets shall be sold by
the Seller as legal and beneficial owner free from all liens, charges and
Encumbrances and with all rights attached to them at the date of Completion.

 

3 Option Period     3.1 The Option may only be exercised after Loan Note has
been entered into and the Purchaser has transferred a sum equal to USD$100,000
to the Seller, in accordance with the terms of the Loan Note.     3.2 The Option
shall lapse on 31 July 2016.     4 Exercise of Put Option     4.1 The Option
shall be exercised by the Purchaser giving the Seller an Exercise Notice in
accordance with Clause 10.4 which shall include:

 

  4.1.1 the date on which the Exercise Notice is given;         4.1.2 a
statement to the effect that the Purchaser is exercising the Option;

 

 

 

 

  4.1.3 a date, which is no less than 3 Business Days and no more than 5
Business Days after the date of the Exercise Notice, on which Signature is to
take place; and         4.1.4 a signature by or on behalf of the Purchaser.

 

5 Consideration

 

The sum payable by the Purchaser to the Seller, in respect of the Assets, upon
the exercise of the Option and the entry into the Asset Purchase Agreement shall
be the Consideration.

 

6 SIGNATURE     6.1 Signature shall take place at such time and place as the
parties may agree on the date specified in the Exercise Notice or such later
date as the parties may agree.     6.2 At Signature, the Purchaser and the
Seller shall enter into an asset purchase agreement in respect of the Assets and
the assumption of certain future liabilities and obligations of the Seller.    
7 Completion     7.1 Completion shall take place at such time and place as the
parties may agree on the date specified in the Exercise Notice or such later
date as the parties may agree.     7.2 At Completion, the Purchaser and the
Seller shall enter into the Asset Purchase Agreement in respect of the Assets
and the Purchaser shall pay or procure the payment of the Consideration to the
Seller.     7.3 At Completion, the Seller shall take all and any necessary
actions to procure the transfer of the legal and beneficial ownership of the
Assets from the Seller to the Purchaser, free from all liens, charges and
Encumbrances.     7.4 Following Completion, where deemed necessary by the
Purchaser, the Seller shall use its best endeavours to ensure the registration
of the Purchaser as the owner, or holder, of the Assets, at the expense of the
Purchaser.     8 Purchaser ’s protection     8.1 The Seller represents and
warrants to the Purchaser that:

 

  8.1.1 it has full power and authority to enter into the Option on the terms
and conditions of this Agreement;

 

 

 

 

  8.1.2 it is, and will remain during the Option Period, the legal and
beneficial owner of the Assets, subject only to the Option and the Related Party
Charges; and         8.1.3 such information relating to the Assets as is known
to the Seller and which is material to be known by the Purchaser has been
disclosed to the Purchaser before the date of this Agreement and on written
request of the Purchaser, the Seller shall provide such further information of
which it becomes aware.

 

8.2 The Seller hereby undertakes to the Purchaser that it shall procure that, in
respect of the Related Party Charges, the parties entitled to such encumbrances,
charges, liens or other third party interests shall enter into a deed of
subordination with the Purchaser, pursuant to which they will agree that all
encumbrances, charges, liens or other third party interests which they may hold
in respect of the Assets shall be subordinated to the Purchaser’s Charge, to be
provided to the Seller, with a copy to be provided to the Purchaser, immediately
following execution of this Agreement.     8.3 Until the earlier of Signature or
Lapse, the Seller shall not, without the prior written consent of the Purchaser
sell, transfer or otherwise dispose of, or create or permit to be created any
further mortgage, charge, pledge or otherwise encumber its legal or beneficial
interest in any of the Assets (or any interest in any of them).     9
announcements     9.1 Except to the extent required by law or any legal or
regulatory authority of competent jurisdiction:

 

  9.1.1 no party shall at any time disclose to any person (other than to its
professional advisers) the existence of, or terms of this Agreement; and        
9.1.2 except with the prior written consent of the other party (such approval
not to be unreasonably withheld or delayed), no party shall make, or permit any
person to make, any public announcement, communication or circular concerning
this Agreement.

 

10 General     10.1 Further assurance

 

Each party shall, and shall use all reasonable endeavours to procure that any
necessary third party shall, promptly execute and deliver such documents and
perform such acts as the other party may reasonably require for the purpose of
giving full effect to this Agreement.

 

 

 

 

10.2 Assignment

 

  10.2.1 Neither party shall assign, transfer, mortgage, charge, subcontract,
declare a trust over or deal in any other manner with any or all of its rights
and obligations under this Agreement (or any other document referred to in it)
without the prior written consent of the other party (such consent not to be
unreasonably withheld or delayed).         10.2.2 Each person confirms that it
is acting on its own behalf and not for the benefit of any other person.

 

10.3 Variation and waiver

 

No variation of this Agreement shall be effective unless it is in writing and
signed by or on behalf of each party (or their authorised representatives).

 

10.4 Notices

 

  10.4.1 A notice given to a party under or in connection with this Agreement
shall be in writing and shall be delivered by hand or sent by post, in each case
to that party’s address set out above, or sent by fax to that party’s main fax
number (or to such other address or fax number as that party may notify to the
other party in accordance with this Agreement).         10.4.2 Delivery of a
notice is deemed to have taken place (provided that all other requirements in
this Clause 10.4have been satisfied) if delivered by hand, at the time the
notice is left at the address, or if sent by fax, at the time of transmission,
or if sent by post on the second Business Day after posting, unless such deemed
receipt would occur outside business hours (meaning 9.00 am to 5.30 pm Monday to
Friday on a day that is not a public holiday in the place of deemed receipt), in
which case deemed receipt will occur when business next starts in the place of
receipt (and all references to time are to local time in the place of receipt).

 

10.5 Severance

 

If any provision of this Agreement or part-provision of this Agreement is or
becomes invalid, unenforceable or illegal, it shall be deemed modified to the
minimum extent necessary to make it valid, legal and enforceable. If such
modification is not possible, the relevant provision or part-provision shall be
deemed deleted. Any modification to or deletion of a provision or part-provision
under this clause shall not affect the validity and enforceability of the rest
of this Agreement.

 

 

 

 

10.6 Counterparts

 

  10.6.1 This Agreement may be executed in any number of counterparts, each of
which when executed shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement.         10.6.2 No
counterpart shall be effective until each party has executed at least one
counterpart.

 

10.7 Governing law and jurisdiction

 

  10.7.1 This Agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the law of
England and Wales.         10.7.2 Each party irrevocably agrees that the courts
of England and Wales have exclusive jurisdiction to settle any dispute or claim
that arises out of or in connection with this Agreement or its subject matter or
formation (including non-contractual disputes or claims).

 

 

 

 

SCHEDULE 1

 

Assets

 

All right, title and interest in the Seller’s intellectual property, including
without limitation, the intellectual property listed below:

 

Patents - Cosmetic Composition for the Treatment of Skin and Methods Thereof

 

Title of Invention   Country   Status   Serial No.   National Phase Entry Date
Cosmetic Composition for the Treatment of Skin and Methods Thereof   Canada  
Application   2,662,581   March 5, 2009                   Cosmetic Composition
for the Treatment of Skin and Methods Thereof   United States   Granted June
2014   12/439,811   March 3, 2009                   Cosmetic Composition for the
Treatment of Skin and Methods Thereof   Europe   Application   078005865   March
16, 2009                   Cosmetic Composition for the Treatment of Skin and
Methods Thereof   Australia   Granted January 2014   2007295894   April 2, 2009
                  Cosmetic Composition for the Treatment of Skin and Methods
Thereof   New Zealand   Granted January 2013   575334   March 5, 2009          
        Cosmetic Composition for the Treatment of Skin and Methods Thereof  
China   Granted December 2013   100037   April 9, 2009                  
Cosmetic Composition for the Treatment of Skin and Methods Thereof   Japan  
Granted May 2015   2009/527658   March 10, 2009                   Cosmetic
Composition for the Treatment of Skin and Methods Thereof   Hong Kong  
Application   09110376.4   November 6, 2009

 

New Patent Application for Extending the Cosmetic Effects of Botox®* and Dermal
Fillers

 

Title of Invention   Country   Status   Serial No. Methods and Compositions for
Enhancing and Extending the Cosmetic Effects of Non-Surgical Interventions  
United States   Application   61/974,559               Methods and Compositions
for Enhancing and Extending the Cosmetic Effects of Non-Surgical Interventions  
Patent Co-operation Treaty   Application   PCT/US15/23183

 

 

 

 

Trademarks

 

Trademark

  Country   Registration No.   Classes   Status Visible Youth   United States  
3139439   03   Granted/Registered                  

Visible Youth 

  Australia   768865   03, 05   Granted/Registered                  

Visible Youth

  Canada   A393144   03, 05   Granted/Registered                  

Visible Youth

  France   1590434   03, 05   Granted/Registered                  

Visible Youth 

  Japan   2457750   03   Granted/Registered                  

Visible Youth 

  Switzerland   508958   03, 05   Granted/Registered                   Visible
Youth   EU Community   002984367   03, 05   Granted/Registered                  
Visible Youth   EU Community   015447592   03, 05   Application                
  VY Logo   EU Community   015454051   03, 05   Application                  
Visible Youth   PR China   12407092/12407091   03, 05   Application

 

 

 

 

SCHEDULE 2

 

Encumbrances

 

All of the Seller’s assets are subject to security interests securing Seller’s
obligations under following agreements:

 

  (i) Loan Agreement with Mercuriali Ltd. and Samuel Asculai dated March 14,
2013 as amended September 20, 2013, March 3, 2014, September 29, 2016, January
22, 2016 and March 21, 2016;         (ii) General Security Agreement with Sam
Asculai dated October 11, 2011; and         (iii) General Security Agreement
with Mercuriali Limited dated March 4, 2013.

 

 

 

 

THIS DOCUMENT has been executed as a DEED and delivered on the date stated at
the beginning of this Agreement.

 

PRESENT when the COMMON SEAL of

BIOSURFACE LIMITED

was affixed hereto:

    DIRECTOR           DIRECTOR/SECRETARY    

SIGNED and DELIVERED

as a DEED by

ENHANCE SKIN PRODUCTS INC.:

    DIRECTOR     in the presence of:       Witness signature:       Witness
name:       Witness address:       Witness occupation:  

 

 

 

